Case 1:19-cv-00007-CBA-VMS Document 176 Filed 12/22/20 Page 1 of 5 PageID #: 9808
                                                                           Three Bryant Park
                                                                           1095 Avenue of the Americas
                                                                           New York, NY 10036-6797
                                                                           +1 212 698 3500 Main
                                                                           +1 212 698 3599 Fax
                                                                           www.dechert.com


                                                                           LINDA C. GOLDSTEIN

                                                                           linda.goldstein@dechert.com
                                                                           +1 212 698 3817 Direct
                                                                           +1 212 698 0684 Fax
           December 22, 2020


           VIA ECF

           Honorable Carol Bagley Amon
           United States District Judge
           United States District Court for the Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, NY 11201

           Re: Bartlett v. Societe Generale de Banque au Liban SAL, No. 19-cv-0007 (CBA)(VMS)
               (E.D.N.Y.): Response to Plaintiffs’ Request for Pre-Motion Conference Seeking Leave to
               Amend the First Amended Complaint

           Dear Judge Amon:

           We write on behalf of the Defendants identified in the margin1 to respond to Plaintiffs’ December
           15, 2020 letter seeking leave to amend the First Amended Complaint, ECF No. 173.

           Given the currently pending request for a stay of all proceedings, an amendment of the First
           Amended Complaint at this juncture would be premature. In addition, our December 8, 2020
           letter, ECF No. 167, explains why this Court should certify its November 25, 2020 decision (the
           “November 25 Opinion”) denying in part Defendants’ motions to dismiss the First Amended
           Complaint, ECF No. 164. If the Court certifies its decision for appeal, amendment of the First
           Amended Complaint would be inappropriate for the following reasons.

           First, the addition of Lebanese Canadian Bank (“LCB”) as an additional defendant could
           prejudice the current Defendants’ ability to obtain certification of the November 25 Opinion from
           the Second Circuit under 28 U.S.C. § 1292(b). Because any reversal of the November 25
           Opinion would not address Plaintiffs’ claims against LCB, the requested amendment of the First
           Amended Complaint could affect the Second Circuit’s analysis of whether consideration of the
           appeal would materially advance the ultimate termination of this litigation. See Capitol Records,
           LLC v. Vimeo, LLC, 972 F. Supp. 2d 537, 551 (S.D.N.Y. 2013) (whether appeal materially
           advances ultimate termination of litigation is factor courts place particular weight on). Plaintiffs
           have offered no reason why any claims against LCB could not be asserted in a separate

           1
                   The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L., (2)
                   Fransabank S.A.L., (3) MEAB Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank
                   S.A.L., (6) Bank Audi S.A.L., (7) Bank of Beirut S.A.L., (8) Lebanon & Gulf Bank
                   S.A.L., (9) Banque Libano Française S.A.L., (10) Bank of Beirut and the Arab Countries
                   S.A.L., and (11) Fenicia Bank s.a.l.
Case 1:19-cv-00007-CBA-VMS Document 176 Filed 12/22/20 Page 2 of 5 PageID #: 9809

                                                                         Honorable Carol Bagley Amon
                                                                         December 22, 2020
                                                                         Page 2




           Complaint, which could be assigned to your Honor if it were filed in this Court and would not
           risk prejudice to Defendants’ contemplated appeal.

           Second, Plaintiffs’ contention that additional factual material should be added to the First
           Amended Complaint so that the Second Circuit “may have the benefit of the most up-to-date
           complaint,” ECF No. 173 at 2, fundamentally misconstrues the nature of appellate review. An
           amended complaint would not properly be part of the record on appeal. See Fonar Corp. v.
           Domenick, 105 F.3d 99, 102 (2d Cir. 1997) (materials not before district court when it ruled on
           issue subject to review are not properly part of record on appeal). To the extent that Plaintiffs
           wish to add new “allegations concerning certain Defendants’ conduct,” ECF No. 173 at 1, that
           were neither submitted to this Court nor addressed in its November 25 Opinion, those could not
           be considered by the Second Circuit. The designation of Defendant Jammal Trust Bank as an
           SDGT in 2019, on the other hand, was presented to the District Court in Plaintiffs’ memorandum
           of law, as noted in the November 25 Opinion. ECF No. 164 at 6. Should the Second Circuit
           accept an interlocutory appeal of the November 25 Opinion, that memorandum of law will be part
           of the appellate record pursuant to Fed. R. App. P. 10(a). Any request for additions to the
           appellate record would have to be addressed to the Second Circuit pursuant to Fed. R. App. P.
           10(e).

                                                           Respectfully submitted,

                                                           DECHERT LLP


                                                     By: /s/ Linda C. Goldstein
                                                         Linda C. Goldstein
                                                         Dechert LLP
                                                         1095 Avenue Of The Americas
                                                         Three Bryant Park
                                                         New York, NY 10036
                                                         212-698-3500
                                                         Email: linda.goldstein@dechert.com

                                                           Michael H. McGinley (pro hac vice)
                                                           Dechert LLP
                                                           Cira Centre
                                                           2929 Arch Street
                                                           Philadelphia, PA 19104
                                                           215-994-4000
                                                           Email: michael.mcginley@dechert.com

                                                           Attorneys for Defendants BLOM Bank SAL
                                                           and Fransabank SAL
Case 1:19-cv-00007-CBA-VMS Document 176 Filed 12/22/20 Page 3 of 5 PageID #: 9810

                                                           Honorable Carol Bagley Amon
                                                           December 22, 2020
                                                           Page 3




                                               MAYER BROWN LLP


                                          By: /s/ Mark G. Hanchet
                                               Mark G. Hanchet
                                               Robert W. Hamburg
                                               Mayer Brown LLP
                                               1221 Avenue of the Americas
                                               New York, NY 10020
                                               212-506-2500
                                               Email: mhanchet@mayerbrown.com
                                               Email: rhamburg@mayerbrown.com

                                               Attorneys for Defendant Banque Libano
                                               Française SAL


                                               MAYER BROWN LLP


                                          By: /s/ Andrew J. Pincus
                                              Andrew J. Pincus
                                              Mayer Brown LLP
                                              1999 K Street, NW
                                              Washington, DC 20006
                                              202-263-3220
                                              Email: apincus@mayerbrown.com

                                          By: /s/ Christopher J. Houpt
                                              Mayer Brown LLP
                                              1221 Avenue of the Americas
                                              New York, NY 10020
                                              212-506-2500
                                              Email: choupt@mayerbrown.com
                                              Attorneys for Defendant Bank Audi SAL
Case 1:19-cv-00007-CBA-VMS Document 176 Filed 12/22/20 Page 4 of 5 PageID #: 9811

                                                            Honorable Carol Bagley Amon
                                                            December 22, 2020
                                                            Page 4




                                               DLA PIPER LLP (US)


                                          By: /s/ Jonathan D. Siegfried
                                              Jonathan D. Siegfried
                                              Douglas W. Mateyaschuk II
                                              DLA Piper LLP (US)
                                              1251 Avenue of The Americas
                                              New York, NY 10020
                                              212-335-4925
                                              Email: jonathan.siegfried@dlapiper.com
                                              Email: douglas.mateyaschuk@dlapiper.com

                                               Attorneys for Defendants Byblos Bank SAL,
                                               Bank of Beirut and the Arab Countries SAL,
                                               and Lebanon and Gulf Bank SAL


                                               ASHCROFT LAW FIRM, LLC


                                          By: /s/ Michael J. Sullivan
                                              Michael J. Sullivan
                                              Brian J. Leske
                                              Ashcroft Law Firm, LLC
                                              200 State Street, 7th Floor
                                              Boston, MA 02109
                                              617-573-9400
                                              Email: msullivan@ashcroftlawfirm.com
                                              Email: bleske@ashcroftlawfirm.com

                                               Attorneys for Defendant Société Générale de
                                               Banque au Liban S.A.L.
Case 1:19-cv-00007-CBA-VMS Document 176 Filed 12/22/20 Page 5 of 5 PageID #: 9812

                                                            Honorable Carol Bagley Amon
                                                            December 22, 2020
                                                            Page 5




                                               SQUIRE PATTON BOGGS (US) LLP


                                         By:   /s/ Gassan A. Baloul
                                               Gassan A. Baloul
                                               Mitchell R. Berger
                                               Squire Patton Boggs (US) LLP
                                               2550 M Street, NW
                                               Washington, DC 20037
                                               202-457-6155
                                               Email: gassan.baloul@squirepb.com
                                               Email: mitchell.berger@squirepb.com

                                               Attorneys for Defendants MEAB s.a.l. (sued as
                                               Middle East Africa Bank SAL) and Fenicia Bank
                                               s.a.l.


                                               SHEARMAN & STERLING LLP


                                          By: /s/ Henry S. Weisburg
                                              Henry Weisburg
                                              Shearman & Sterling LLP
                                              599 Lexington Avenue
                                              New York, NY 10022
                                              212-848-4000
                                              Email: hweisburg@shearman.com

                                               Attorneys for Defendant Bank of Beirut SAL
